DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.

First, Applicant contends that amendments to the claims have made it so that no limitations should be interpreted under 35 U.S.C. §112(f) (pages 7-8 of Applicant’s reply). Examiner notes that the amendments to “an inter-vehicle communicator” have not changed the interpretation of this term under 35 U.S.C. §112(f). Specifically, the limitation has been amended to recite, in part, “an inter-vehicle communicator that is connected to an antenna to obtain vehicle information” in claim 1. This limitation still utilizes the generic placeholder “communicator” and functional language of “obtain vehicle information” without any structural modifiers. The claim specifies that the communicator “is connected to an antenna”, but that does not provide structure for the “communicator” itself. Accordingly, the limitation is still being interpreted under 35 U.S.C. §112(f). 

Turning to the prior art, claims 1, 7-8, and 14 were rejected in the previous Office action under 35 U.S.C. 103 as being unpatentable over Atsuyoshi et al. (JP 2008015920) [hereinafter “Atsuyoshi”] in view of Matsui et al. (United States Patent Application Publication No. US 2017/0326981 A1) [hereinafter “Matsui ‘981”].
s 2 and 9 were rejected under 35 U.S.C. 103 as being unpatentable over Atsuyoshi in view of Matsui ‘981 and Matsui et al. (United States Patent Application Publication No. US 2017/0327118 A1) [hereinafter “Matsui ‘118].

Regarding Matsui ‘981, Applicant contends the following (page 10 of Applicant’s reply):


    PNG
    media_image1.png
    406
    651
    media_image1.png
    Greyscale


First, Examiner notes that the rejection is not made over Matsui ‘981, but rather the combination of Atsuyoshi and Matsui ‘981. Examiner acknowledges that Matsui ‘981 teaches predicting a future movement of an own vehicle. However, as described in the previous Office action, Matsui ‘981 teaches predicting the future movement of an own vehicle based on the positional history of the vehicle directly preceding the own vehicle. 
Atsuyoshi teaches a situation where the own vehicle is behind a preceding vehicle C1, which is in turn traveling behind a front vehicle C2, wherein the front vehicle C2 is communicable and the C1 is not (see [0019]-[0031]). As Atsuyoshi is concerned with predicting the movement trajectory of the non-communicable preceding vehicle C1 in order to activate collision preventative measures, one of ordinary skill in the art at the time of filing would find it obvious to use the teachings of Matsui ‘981 to predict the trajectory of the vehicle C1 using the position history of the front vehicle C2. 
In other words, Matsui ‘981 teaches methodology of predicting the trajectory of a vehicle based on the position history of the vehicle traveling in front of it. Atsuyoshi is concerned with determining the trajectory of a preceding non-communicable vehicle C1 for collision avoidance using the trajectory of a vehicle preceding the non-communicable vehicle. Insomuch, by applying the methodology taught by Matsui ‘981 to the invention taught by Atsuyoshi, the “own vehicle” in Matsui ‘981 whose trajectory is predicted would be the non-communicable vehicle C1 based on the leading vehicle C2. In the resultant combination, the movement history of the front vehicle C2 would be obtained from inter-vehicle communication and the position of the incommunicable preceding vehicle C1 would be obtained from the camera or radar, as taught in Atsuyoshi. 
Therefore, Applicant’s arguments are found unpersuasive, as the rejection of the claims as being unpatentable over the combination of Atsuyoshi in view of Matsui ‘981 is proper. Accordingly, the claims are rejected as described below in this Office action.

Claim Objections
Claim 8 is objected to because of the following informalities: the claim recites “obtaining vehicle information from plurality of communicable vehicles” in line 2. The article “a” should be added before “plurality of communicable vehicles” for grammatical accuracy.
The claim further recites “the plurality of communicable vehicle” in line 6. The term “vehicle” should be pluralized to “vehicles” for grammatical accuracy.

 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inter-vehicle communicator” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites, in part, “a direction difference between the preceding vehicle and the communicable vehicle” (lines 16-17) (emphasis added). The claim recites “a plurality of communicable vehicles” in line 3. As such, it is unclear which of the plurality of “plurality of communicable vehicles” is being referenced by “the communicable vehicle.” Appropriate clarification is required. 

Regarding claims 2 and 7, these claims depend from claim 1 and are therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Atsuyoshi et al. (JP 2008015920) [hereinafter “Atsuyoshi”] [note the English translation provided by Application on 7/15/2019 is being used herein] in view of Matsui et al. (United States Patent Application Publication No. US 2017/0326981 A1) [hereinafter “Matsui ‘981”].

Regarding claim 1, Atsuyoshi teaches a vehicle movement predicting device (collision prevention support system 1) comprising:
an inter-vehicle communicator that is connected to an antenna to obtain vehicle information from a plurality of communicable vehicles around an own vehicle through wireless communication with the plurality of communicable vehicles (communication device 30; see [0012] and [0017] and Figure 1); and 
a vehicle position detector that comprises either one or both of a radar and a camera to measure a vehicle position of an incommunicable preceding vehicle of the own vehicle (external recognition device 10; see [0013]).

Atsuyoshi does not expressly teach at least one processor that based on the vehicle information obtained from the plurality of communicable vehicles through the wireless communication, and the vehicle position of the incommunicable preceding vehicle that is measured through either one or both of the radar or the camera: decides a past vehicle position closest to the vehicle position of the incommunicable preceding vehicle on a basis of vehicle position history data of the vehicle information, calculates a closest distance between the past vehicle position and the vehicle position of the incommunicable preceding vehicle, as well as a direction difference between the preceding vehicle and the communicable vehicle, selects a first communicable vehicle from among the plurality of communicable vehicles each of which the closest distance and the direction difference are respectively predetermined values or less, as a front vehicle of the preceding vehicle, and predicts a future movement of the incommunicable preceding vehicle on a basis of the vehicle position of the selected first communicable vehicle.
Matsui ‘981 generally teaches a cruise control apparatus for a vehicle (see Abstract). Matsui ‘981 teaches that vehicle position history of a preceding vehicle is used to predict a future movement of 
Atsuyoshi teaches the movement of the preceding vehicle C1 is predicted using a communicable vehicle from which data is received C2 that is in front of the preceding vehicle to control operations of the own vehicle C (see [0019]-[0031]). As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Atsuyoshi such that the collision prevention support system 1 decides a past vehicle position closest to the vehicle position of the preceding vehicle on a basis of vehicle position history data of the vehicle information, calculates a closest distance between the past vehicle position and the vehicle position of the preceding vehicle, as well as a direction difference between the preceding vehicle and the communicable vehicle, and thereby selects one from among the plurality of communicable vehicles each of which the closest distance and the direction difference are respectively predetermined values or less, as a front vehicle of the preceding vehicle, and predicts a future movement of the preceding vehicle on a basis of the vehicle position of the selected communicable vehicle, in view of Masui ‘981, as Matsui ‘981 teaches doing so allows for more accurate prediction of a vehicle trajectory for a vehicle that is following a preceding vehicle. As a result, it would have been obvious to a person having ordinary skill in the art at the time of filing that applying the methodology taught by Matsui ‘981 to use the past vehicle positions of the front vehicle C2 obtained from the communication device 30 to predict a future movement trajectory of the preceding vehicle C1 would lead to enhanced accuracy in the prediction of the preceding vehicle’s trajectory, thereby leading to better application of the collision prevention of the own vehicle C. 

Regarding claim 7, the combination of Atsuyoshi and Matsui ‘981 further teaches the vehicle position history data used by the at least one processor contains a vehicle position history from a predetermined past time to a current time of the first communicable vehicle (see [0028]-[0035] of Matsui ‘981). 

Regarding claim 8, the combination of Atsuyoshi and Matsui ‘981, as applied to claim 1 above, teaches a vehicle movement predicting method comprising:
obtaining vehicle information from plurality of communicable vehicles around an own vehicle through wireless communication with the plurality of communicable vehicle (see [0012] and [0017] of Atsuyoshi);
measuring a vehicle position of an incommunicable preceding vehicle of the own vehicle by using either one or both of a radar or a camera (see [0013]-[0015] of Atsuyoshi);
based on the vehicle information obtained from the plurality of communicable vehicle, and the vehicle position of the incommunicable preceding vehicle that is measured through either one or both of the radar or the camera, deciding a past vehicle position closest to the vehicle position of the incommunicable preceding vehicle on a basis of vehicle position history data of the obtained vehicle information, calculating a closest distance between the past vehicle position and the vehicle position of the incommunicable preceding vehicle, as well as a direction difference between the incommunicable preceding vehicle and each of the plurality of communicable vehicles, and thereby selecting a first communicable vehicle from among the plurality of communicable vehicles each of which the closest distance and the direction difference are respectively predetermined values or less, as a front vehicle of the incommunicable preceding vehicle (see the rejection of claim 1 above); and 


Regarding claim 14, the combination of Atsuyoshi and Matsui ‘981 further teaches the vehicle position history data used in the selection of the first communicable vehicle contains a vehicle position history from a predetermined past time to a current time of the first communicable vehicle (see [0028]-[0035] of Matsui ‘981). 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atsuyoshi and Matsui ‘981, as applied to claims 1 and 8 above, respectively, and further in view of Matsui et al. (United States Patent Application Publication No. US 2017/0327118 A1) [hereinafter “Matsui ‘118].

Regarding claim 2, the combination of Atsuyoshi and Matsui ‘981, as applied to claim 1 above, does not expressly teach the at least one processor selects the first communicable vehicle of which the closest distance is the smallest.
Matsui ‘118 also generally teaches a system for predicting the movement path of a vehicle based on the movement history of a preceding vehicle (see Abstract). Matsui ‘118 teaches when there are multiple preceding vehicles M2 in front of the own vehicle, the preceding vehicle M2 that has a past movement path that is closest to the own vehicle M1 is selected to be used to predict the future movement trajectory of the own vehicle M1 (see at least [0046]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Atsuyoshi and Matsui ‘981 such that the 

Regarding claim 9, the combination of Atsuyoshi, Matsui ‘981, and Matsui ‘118, as applied to claim 2 above, teaches the selection of the first communicable vehicle is performed by selecting the first communicable vehicle of which the closest distance is the smallest (see [0046] of Matsui ‘118 and the rejection of claim 2 above). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669